Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/2022 has been entered.
 Status of the claims
Claims 1, 5 and 11 is/are amended, claims 20, 21 are canceled, and claim 22,23 is/are added.  Currently claims 1-17, 19, 22, 23 are pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 7 recites “poppet held in the first position by the biasing element” which contradicts parent claim 1 recitation “biasing element configured to bias the valve member toward the second position”. The two statements are contradictory.
Claim 7 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 7 recites “poppet held in the first position by the biasing element” which contradicts parent claim 1 recitation “biasing element configured to bias the valve member toward the second position”. The two statements are contradictory.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-6, 8-10, 22, 23 is rejected under 35 U.S.C. 103 as being unpatentable over Adams (0891808) in view of Schneider et al (20160195114)) further in view of Knedlik (4381099).
Regarding claim 1-3, 22, 23 Adams, Fig. 1, discloses a biased open valve assembly, comprising: a valve housing 1,2 having an inlet (8) and outlet 8” that is angled from the inlet, the valve housing defining a fluid passage 8-8” therein and fluidly coupling the inlet and the outlet, the valve housing further defining a valve chamber (1’,7’) offset (in vertical direction) from the fluid passage 8-8”; a valve member 3-3’ slidably disposed within the valve housing between a first position wherein the valve member is closed and abuts a seat within the valve housing wherein the valve member fluidly closes the inlet and outlet and a second position (Fig 1) wherein the valve member is in a position a distance away from the seat to enable flow; a pressure regulator (11 with stop cock, page 2 col 1 line 20, and air pump line 30-40) fluidly coupled to the valve chamber (at 7) and adapted to provide pneumatic pressure into the valve chamber. The pressure regulator will provide a pneumatic pressure (zero pressure) different from the inlet pressure (being variable and from different source).
Adams fails to disclose an lvdt position sensor with a core and two coils. Schneider, Fig. 2, Para 11, teaches a valve with a valve member having an lvdt position sensor with a core 83 on a top end of the valve member and two coils 77,79.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Adams with a valve member sensor as an lvdt position sensor with a core on a distal end of the valve member and two coils as taught by Schneider in order to provide a valve monitoring function to check for unusual valve activity. 
Adams discloses the valve biased open by weight but fails to disclose spring biasing element located between regulator and seat. Knedlik teaches a biased open valve with a spring 102 located between regulator 104,108 and seat 60biasing the valve towards open position.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Adams with a spring located between regulator and seat additionally biasing the valve towards default open position as taught by Knedlik in order to provide additional/backup biasing force. 
As to claim 4, the inlet of Adam is generally perpendicular to the outlet.
As to claim 5, Adam as modified discloses the valve assembly as a normally open (by spring and weight) valve assembly and the pressure regulator (11 with stop cock, page 2 col 1 line 20, and air pump line 30-40) is disposed at a first end of the valve chamber and is configured to apply pressure to the first end of the valve member.
As to claim 6, Adam as modified discloses valve member 3-3’ partially extends into the fluid passage in the first position (Fig 1).
As to claim 8 and 9, Adam as modified discloses the inlet  and the outlet are at 90-degree angle.
As to claim 10, Adam fails to disclose the details of pilot pressure regulation. Knedlik teaches pilot pressure control comprising pressure regulator 104,108 that allows varying flow through a pressure regulator outlet 106 determined by the excitation to the pressure regulator (towards 112-104 connection), wherein flow is provided when the excitation is greater than a predetermined value (valve is open towards 112 such that spring will push valve open) and the valve assembly closes when the excitation falls below the predetermined value.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Adams with a variable pilot pressure regulator as taught by Knedlik in order to provide variable valve positioning. 
Claim 11-17, 19, is rejected under 35 U.S.C. 103 as being unpatentable over Adams (0891808) further in view of Knedlik (4381099).
Regarding claim 11, Adams, Fig. 1, discloses a valve assembly, comprising: a valve housing having a valve chamber (1’,7’) and having an inlet 8 and outlet 8” that is offset from the inlet, the valve housing defining a fluid passage 8’ therein and fluidly coupling the inlet and the outlet; a poppet 3-3’ slidably disposed within the valve chamber between an open position and a closed position wherein the poppet closes the fluid passage at the outlet and fluidly closes both the inlet and the outlet; and a pressure regulator (11 with stop cock, page 2 col 1 line 20, and air pump line 30-40) fluidly coupled to the valve chamber (by 7).
Adams discloses the valve biased open by weight but fails to disclose spring biasing element located between regulator and seat. Knedlik teaches a biased open valve with a spring 102 located between regulator 104,108 and seat 60biasing the valve towards open position.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Adams with a spring located between regulator and seat additionally biasing the valve towards default open position as taught by Knedlik in order to provide additional/backup biasing force. 
As to claim 12, valve housing is at least partially formed by a manifold mounted to a conduit portion.
As to claim 13, the pressure regulator (11 with stop cock, page 2 col 1 line 20, and air pump line 30-40) is provided on the manifold 2 and a portion 7’ of the valve chamber 1’,7’ is defined within the manifold and fluidly coupled to the pressure regulator (by 7).
As to claim 14, the poppet extends past the manifold in the open position (into the conduit portion).
As to claims 15 and 16, the inlet and the outlet are at a 90-degree angle.
As to claim 17, Adam fails to disclose a solenoid as a pressure regulator. However, Official Notice is taken that pilot control solenoid valves, for the purpose of pressure regulation are widely known and notoriously old in the art.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to employ pilot control solenoid valve  in the valve of Adam for the purpose of pressure regulation to actuator as is widely known and notoriously old in the art.
As to claim 19, the inlet and the outlet are connected via a junction that includes an angle of 90 degrees.
Response to Arguments
Applicant’s amendment has overcome the rejection of record.  However, a new ground of rejection is applied to the amended claims. Adam is cited as primary reference showing biased open valve and Knedlik is cited to show incorporation of spring as biasing element.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atif Chaudry at phone number 571-270-3768.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, or Craig Schneider can be reached at 571-272-3607, or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ATIF H CHAUDRY/Primary Examiner, Art Unit 3753